Additional Opinion Upon Petition for Rehearing.  Defendants have filed a petition for a rehearing in this case in which they contend, inter alia, that "The decree was too broad. In the case at bar, the conclusion reached by the Court makes no distinction between Andrews’ clients as to whether they were solicited or not and as to whether they participated in solicitation or not.” It is sufficient to say in answer to this contention that it is a plain afterthought, and that it was not raised in defendants’ brief nor even mentioned in “Defendants’ theory of the case.” Under the rules of this court the contention cannot be raised for the first time in defendants’ petition for rehearing. We do not mean to intimate, however, that there would be merit in the contention if it had been raised in defendants’ brief. We find no merit in the petition for rehearing and it is therefore denied. Petition for rehearing denied. Friend, P. J., and Sullivan, J., concur.